             Case 5:20-cv-00326 Document 1 Filed 03/16/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

MARK SCOTT CULBERTH,                             §
    Plaintiff,                                   §
                                                 §
V.                                               §      CIVIL ACTION NO. 1:20-CV-277
                                                 §
THE TRAVELERS COMPANY, INC.                      §
     Defendant.                                  §

     DEFENDANT THE TRAVELERS COMPANY, INC.’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Pursuant to 28 U.S.C. §§ 1441 and 1446, The Travelers Company, Inc. (“Defendant”)

files its Notice of Removal to the United States District Court for the Western District of Texas,

San Antonio, Division, on the basis of diversity of citizenship and amount in controversy and

respectfully shows the following. The Travelers Company, Inc. is not a legal entity. The

Travelers Companies, Inc. (plural) is a legal entity. However, neither is a proper party to this

lawsuit. Travelers Property Casualty Insurance Company of America issued the subject auto

insurance policy under which Plaintiff seeks underinsured motorist benefits and is a proper party

to this lawsuit. Plaintiff and Travelers Property Casualty Insurance Company of America are

diverse in citizenship (Texas) and state of incorporation (Connecticut).

                                          I.
                                 FACTUAL BACKGROUND

       1.      On or about February 4, 2020, Plaintiff Mark Scott Culberth filed his Original

Petition in a case styled Mark Scott Culberth v. The Travelers Company, Inc., Cause No.

2020CI02421, pending in the 37th Judicial District Court for Bexar County, Texas.

       2.      The Travelers Companies, Inc. (improperly named as The Travelers Company,

Inc.) (“Travelers”) received service of the Original Petition and Request for Disclosures on


DEFENDANT’S NOTICE OF REMOVAL                                                               PAGE 1
7812284v1
03904.333
             Case 5:20-cv-00326 Document 1 Filed 03/16/20 Page 2 of 5




February 14, 2020. Travelers filed its Original Answer, Verified Denial and General Denial on

March 5, 2020 and identified the proper entity to the suit as Travelers Property Casualty

Company of America.

       3.      Defendant files this notice of removal within 30 days of this case becoming

removable and within one year from the commencement of the action. See 28 U.S.C. §1446(b)

and (c).

       Simultaneously with the filing of this Notice of Removal, Defendant submits the

following:

              Exhibit A: Index of the Bexar County District Clerk that clearly identifies each

               document and indicates the date the document was filed in state court.

              Exhibit B: Plaintiffs’ Original Petition and Request for Disclosure (filed February

               2, 2020)

              Exhibit C: Citation issued to The Travelers Company, Inc.

              Exhibit D: The Travelers Company, Inc.’s Original Answer, Verified Denial and

               General Denial (filed March 5, 2020)

              Exhibit E: The Travelers Company, Inc.’s Original Answer, Verified Denial and

               General Denial (filed again in error on March 6, 2020)

              Exhibit F: Bexar County District Court Docket Sheet.

                                            II.
                                    BASIS FOR REMOVAL

       4.      Removal is proper based upon diversity of citizenship under 28 U.S.C. §§

1332(a)(1), 1441(a), and 1446.

       5.      Upon information and belief, Plaintiff, Mark Scott Culberth a resident of the state

of Texas at the time the lawsuit was filed.


DEFENDANT’S NOTICE OF REMOVAL                                                               PAGE 2
7812284v1
03904.333
              Case 5:20-cv-00326 Document 1 Filed 03/16/20 Page 3 of 5




       6.      The Travelers Companies, Inc. is, and was at the time the lawsuit was filed,

incorporated under the laws of the state of Delaware.

       7.      Proper party Travelers Property Casualty Company of America is, and was at the

time the lawsuit was filed, incorporated under the laws of the state of Connecticut, with its

principal place of business in Connecticut.

       8.      As alleged in his Original Petition, Plaintiff stipulates that he seeks monetary

relief of one million dollars ($1,000,000).        See Plaintiff’s Original Petition, paragraph 21

(Exhibit B). Therefore, the amount in controversy exceeds the jurisdictional requirements for

removal.


                                      III.
                     THE REMOVAL IS PROCEDURALLY CORRECT

       9.      Because it is being filed within 30 days after the case became removable and

within one year from the commencement of the action, the removal is timely under 28 U.S.C. §

1446(b) and (c).

       10.     Venue is proper in this District and Division under 28 U.S.C. §1446(a) because

this District and Division include the county in which the state action has been pending and

because a substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this

District and Division.

       11.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

       12.     Promptly after Defendant files this Notice of Removal, written notice of the filing

will be given to Plaintiff pursuant to 28 U.S.C. §1446(d).




DEFENDANT’S NOTICE OF REMOVAL                                                                 PAGE 3
7812284v1
03904.333
             Case 5:20-cv-00326 Document 1 Filed 03/16/20 Page 4 of 5




       13.     Promptly after Defendant files this Notice of Removal, a true and correct copy of

same will be filed with the Clerk of the Bexar County District Court pursuant to 28 U.S.C.

§1446(d).

                                            IV.
                                        CONCLUSION

       Based upon the foregoing, the exhibits submitted in support of this Notice and other

documents filed contemporaneously with this Notice and fully incorporated herein by reference,

Defendant hereby removes this case to this Court for trial and determination.


                                             Respectfully submitted,

                                             THOMPSON, COE, COUSINS & IRONS, L.L.P.


                                             By:     __/s/ Jeff D. Otto__________________
                                                     Jeff D. Otto – Attorney in Charge
                                                     State Bar No. 15345500
                                                     Erika Laremont
                                                     State Bar No. 24013003

                                             701 Brazos, Suite 1500
                                             Austin, Texas 78701
                                             Telephone: (512) 703-5029
                                             Telecopy: (512) 708-8777
                                             E-Mail: jotto@thompsoncoe.com
                                             E-Mail: elaremont@thompsoncoe.com

                                             ATTORNEYS FOR DEFENDANT
                                             THE TRAVELERS COMPANY, INC.




DEFENDANT’S NOTICE OF REMOVAL                                                             PAGE 4
7812284v1
03904.333
             Case 5:20-cv-00326 Document 1 Filed 03/16/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

        By my signature above, I certify that a true and correct copy of the foregoing has been
delivered by e-file on this the 16th day of March, 2020, to the following:

Bernardo Gonzalez
Scott Walther
The Law Offices of Thomas J. Henry
P.O. Box 696025
San Antonio, Texas 78269
(210) 656-1000
bgonzalez-svc@tjhlaw.com

ATTORNEYS FOR PLAINTIFF




DEFENDANT’S NOTICE OF REMOVAL                                                            PAGE 5
7812284v1
03904.333
